Exhibit 10.1

 

DATED: 10 JULY 2018

 

Dealer Agreement

 

between

 

Amphenol Technologies Holding GmbH

as Issuer

 

Amphenol Corporation

as Guarantor

 

Barclays Bank PLC

as Arranger

 

and

 

Barclays Bank PLC

Commerzbank Aktiengesellschaft

as Original Dealers

 

relating to a

 

U.S.$2,000,000,000

Euro-Commercial Paper Programme

 

[g171371ks01i001.gif]

 

Simmons & Simmons LLP   CityPoint   One Ropemaker Street   London   EC2Y 9SS  
United Kingdom

T  +44 20 7628 2020   F  +44 20 7628 2070   DX Box No 12

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Interpretation

2

 

 

 

2.

Issue

5

 

 

 

3.

Representations and warranties

7

 

 

 

4.

Conditions precedent

12

 

 

 

5.

Covenants and agreements

13

 

 

 

6.

Obligations of the Dealers

16

 

 

 

7.

Termination and appointment

17

 

 

 

8.

Calculation Agent

18

 

 

 

9.

Status of the Dealers and the Arranger

18

 

 

 

10.

Notices

18

 

 

 

11.

Partial invalidity

20

 

 

 

12.

Remedies and waivers

20

 

 

 

13.

Counterparts

20

 

 

 

14.

Rights of Third Parties

20

 

 

 

15.

Governing law

20

 

 

 

16.

Enforcement

20

 

 

 

SCHEDULE 1 : Condition Precedent Documents

22

 

 

 

SCHEDULE 2 : Selling Restrictions

24

 

 

 

SCHEDULE 3 : Notification Letter for an Increase in the Maximum Amount

26

 

 

 

SCHEDULE 4 : Dealer Accession Letter

28

 

 

 

SCHEDULE 5 : Form of Calculation Agency Agreement

30

 

i

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 10 July 2018 and made

 

BETWEEN:

 

(1)                                 AMPHENOL TECHNOLOGIES HOLDING GMBH, (the
“Issuer”), registered in Germany as company number HRB104157 and having its
registered office at August-Häußer-Strasse 10 Heilbronn, 74080 Germany;

 

(2)                                 AMPHENOL CORPORATION, (the “Guarantor”), a
Delaware corporation and registered in the state of Connecticut, United States
of America as company number 0200717 and having its registered office at 358
Hall Avenue, Wallingford CT 06492, United States of America;

 

(3)                                 BARCLAYS BANK PLC, (the “Arranger”); and

 

(4)                                 BARCLAYS BANK PLC AND COMMERZBANK
AKTIENGESELLSCHAFT, (the “Original Dealers”).

 

BACKGROUND:

 

1.                                     Interpretation

 

1.1                              Definitions

 

In this Agreement:

 

“Additional Dealer” means any institution appointed as a Dealer in accordance
with Clause 7.2.

 

“Agency Agreement” means the issue and paying agency agreement, dated on or
about the date of this Agreement, between the Issuer, the Guarantor and the
Agent, providing for the issuance of and payment on the Notes.

 

“Agent” means Citibank, N.A., London Branch acting as issue and paying agent for
the Notes and any successor or additional agent appointed in accordance with the
Agency Agreement.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and Germany.

 

“Clearing System” means Clearstream Banking S.A. (“Clearstream, Luxembourg”),
Euroclear Bank SA/NV (“Euroclear”) or any other clearing system from time to
time agreed between the Dealers and the Issuer.

 

“Dealer” means an Original Dealer or an Additional Dealer but excluding any
institution whose appointment as a dealer has been terminated under Clause 7.1
provided that where any such institution has been appointed as Dealer in
relation to a particular issue of Notes or period of time, the expression
“Dealer” or “Dealers” shall only mean or include such institution in relation to
such Notes or that time period.

 

“Deed of Covenant” means the Deed of Covenant, dated on or about the date of
this Agreement, executed by the Issuer in respect of Global Notes issued under
the Agency Agreement.

 

2

--------------------------------------------------------------------------------


 

“Definitive Note” means a Note, security printed or otherwise, issued by the
Issuer.

 

“Disclosure Documents” means, at any particular date:

 

(A)                                the Information Memorandum;

 

(B)                                the most recently published audited
consolidated annual financial statements of the Guarantor; and

 

(C)                                any other document delivered by the Issuer or
the Guarantor to a Dealer which the Issuer or the Guarantor has expressly
authorised in writing to be distributed to actual or potential purchasers of
Notes.

 

“Dollars” and “U.S.$” denote the lawful currency of the United States of
America; and “Dollar Note” means a Note denominated in Dollars.

 

“euro” and “€” denote the lawful currency introduced at the start of the third
stage of European Economic and Monetary union pursuant to the Treaty on the
Functioning of the European Union, as amended from time to time; and “euro Note”
means a Note denominated in euro.

 

“Dollar Equivalent” means on any day:

 

(A)                                in relation to any Dollar Note, the nominal
amount of such Note; and

 

(B)                                in relation to any Note denominated or to be
denominated in any other currency, the amount in Dollars which would be required
to purchase the nominal amount of such Note as expressed in such other currency
at the spot rate of exchange for the purchase of such other currency with
Dollars, as quoted by the Agent at or about 11.00 a.m. (London time) on such
day.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“FSMA” means the Financial Services and Markets Act 2000.

 

“Germany” means the Federal Republic of Germany.

 

“Global Note” means a Note in global form, representing an issue of commercial
paper.

 

“Group” means the Guarantor and its Subsidiaries.

 

“Guarantee” means the guarantee dated on or about the date of this Agreement and
executed as a deed by the Guarantor in respect of the obligations of the Issuer
under the Notes and the Deed of Covenant.

 

“Information Memorandum” means the most recently published information
memorandum containing information about the Issuer, the Guarantor and the Notes
(including information incorporated therein by reference), as prepared by or on
behalf of the Issuer and the Guarantor for use by the Dealers in connection with
the transactions contemplated by this Agreement.

 

“Maximum Amount” means U.S.$2,000,000,000 or such other amount as may apply in
accordance with Clause 2.7.

 

3

--------------------------------------------------------------------------------


 

“Money Laundering Laws” means the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
governmental agency thereof.

 

“Note” means a Definitive Note or a Global Note issued under the Agency
Agreement to a Dealer.

 

“Note Transaction” means the issue by the Issuer and the subscription by a
Dealer of Note(s) in accordance with Clause 2.

 

“Programme” means the euro-commercial paper programme of the Issuer established
by the Programme Agreements.

 

“Programme Agreement” means this Agreement, any agreement for a Note
Transaction, the Guarantee, the Deed of Covenant or the Agency Agreement.

 

“Ratings Agency” means Standard & Poor’s Financial Services LLC (“S&P”), or
Moody’s Investors Service, Inc. (“Moody’s”) or any other statistical ratings
organisation which rates the Issuer’s debt securities.

 

“Relevant Party” means in respect of each Dealer, each of its affiliates and
each Person who controls them (within the meaning of section 15 of the
Securities Act or section 20 of the United States Securities Exchange Act of
1934, as amended), together with each of its directors, officers, employees and
agents.

 

“Sanctions” means any sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury or the U.S. State Department, or by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sterling” and “£” denote the lawful currency of the United Kingdom; and
“Sterling Note”

 

means a Note denominated in Sterling.

 

“Subsidiary” means:

 

(A)                                an entity of which a Person has direct or
indirect control or owns directly or indirectly more than 50 per cent. of the
voting capital or similar right of ownership and “control” for this purpose
means the power to direct the management and the policies of the entity whether
through the ownership of voting capital, by contract or otherwise; or

 

(B)                                an entity whose financial statements are, in
accordance with applicable law and generally accepted accounting principles,
consolidated with those of another Person.

 

1.2                              Construction

 

(A)                              In this Agreement, unless the contrary
intention appears, a reference to:

 

(1)                       a provision of a law is a reference to that provision
as amended, extended, applied or re-enacted and includes any subordinate
legislation;

 

(2)                       a Clause or a Schedule is a reference to a clause of
or a schedule to this Agreement;

 

4

--------------------------------------------------------------------------------


 

(3)                       a “Person” includes any natural person, individual,
company, corporation, unincorporated association or body (including a
partnership, trust, joint venture or consortium), government, state, agency,
organisation or any other entity whether or not having separate legal
personality or any agency or political subdivision thereof, and references to
any Person shall include its successors in title, permitted assigns and
permitted transferees;

 

(4)                       assets includes present and future properties,
revenues and rights of every description;

 

(5)                       an authorisation includes any authorisation, consent,
approval, resolution, licence, exemption, filing, notarisation or registration;

 

(6)                       a regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, inter-governmental or supranational body, agency, department or
authority; and

 

(7)                       any Programme Agreement or other document is a
reference to that Programme Agreement or other document as amended, novated,
restated, superseded or supplemented.

 

(B)                              The index to and the headings in this Agreement
are for convenience only and are to be ignored in construing this Agreement.

 

2.                                     Issue

 

2.1                              Appointment of Dealers

 

The Issuer hereby appoints the Dealers with respect to the issue of Notes under
this Agreement.

 

2.2                              The Uncommitted Programme

 

The Issuer shall not be under any obligation to issue any Notes, and a Dealer
shall not be under any obligation to subscribe for or procure the subscription
for any Notes, until such time as an agreement for a Note Transaction has been
reached between the Issuer and that Dealer.

 

2.3                              Issue of Notes

 

(A)                              Subject to the terms of this Agreement, the
Issuer may issue Notes to any of the Dealers from time to time at such prices
and upon such terms as the Issuer and the relevant Dealer may agree.  The Issuer
acknowledges that the Dealers may resell Notes subscribed for by such Dealers.

 

(B)                              Each issue of Notes having the same Issue Date,
Maturity Date, currency and yield and redemption basis will be represented by
one or more Global Notes or by Definitive Notes having the aggregate principal
amount of such issue as may be agreed between the Issuer and the relevant
Dealer.

 

(C)                              The tenor of each Note shall not be less than
one day nor greater than 183 days, with that tenor being calculated from (and
including) the issue date to (but excluding) the maturity date of that Note.

 

(D)                              Global Notes and Definitive Notes (if any)
shall be issued in the following denominations (or integral multiples thereof):

 

5

--------------------------------------------------------------------------------


 

(1)                       for euro Notes, €500,000;

 

(2)                       for U.S. Dollar Notes, U.S.$500,000; or

 

(3)                       for Sterling Notes, £100,000,

 

or such other conventionally accepted denominations in those currencies or such
other currency as may be agreed between the Issuer and the relevant Dealer from
time to time, subject in each case to compliance with all applicable legal and
regulatory requirements and provided that the equivalent of that denomination in
Sterling as at the Issue Date is not less than £100,000.

 

(E)                               The aggregate amount of Notes outstanding at
any time will not exceed the Maximum Amount.  For the purposes of calculating
the Maximum Amount of Notes issued under this Agreement, the principal amount of
any outstanding Note denominated in any currency other than Dollars shall be
taken as the Dollar Equivalent of such principal amount as at the Issue Date of
the Notes then to be issued.

 

2.4                              Agreements for Note Transactions

 

If the Issuer and any Dealer shall agree on the terms of the subscription for
any Note by that Dealer (including agreement with respect to the issue date,
aggregate principal or nominal amount, denomination, currency, price, redemption
basis, maturity date and discount or interest basis), then:

 

(A)                              the Issuer shall instruct the Agent to issue
that Note and deliver it in accordance with the terms of the Agency Agreement;

 

(B)                              the relevant Dealer shall pay the subscription
price of such Note on the issue date:

 

(1)                       in the case of a euro Note, by transfer of same-day
funds settled through the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET2) System (or any successor thereto) to such euro
account as the Agent shall from time to time have specified for this purpose; or

 

(2)                       in the case of a Dollar Note, by transfer of funds
settled through the New York Clearing House Interbank Payments System (or such
other same-day value funds as at the time shall be customary for the settlement
in New York City of international banking transactions denominated in Dollars)
to the account in New York denominated in Dollars as the Agent shall from time
to time have specified for this purpose; or

 

(3)                       in the case of a Sterling Note, by transfer of
same-day funds to the Sterling account in London as the Agent shall from time to
time have specified for this purpose; or

 

(4)                       in all other cases, by transfer of freely transferable
same-day funds in the relevant currency to the account of the Agent at such bank
in the applicable jurisdiction for such currency as the Agent may from time to
time have specified for this purpose; and

 

(C)                              the relevant Dealer shall notify the Agent and
the Issuer of the payment and delivery instructions applicable to such Note in
accordance with prevailing market practice and in sufficient time to enable the
Agent to deliver such Note(s) (or make the same available for collection) on the
relevant issue date.

 

6

--------------------------------------------------------------------------------


 

2.5                              Failure to issue

 

If, for any reason (including, without limitation, the failure of the relevant
trade), a Note is not to be issued in accordance with a Note Transaction, the
Issuer and the relevant Dealer shall immediately notify the Agent of that fact.

 

2.6                              Optional currencies

 

(A)                              Any agreement for a Note Transaction for a Note
denominated in a currency other than Sterling, Dollars or euro shall be
conditional upon:

 

(1)                       it being lawful and in compliance with all
requirements of any relevant central bank and any other relevant fiscal,
monetary, regulatory or other authority from time to time, for deposits to be
made in such currency and for such Note to be issued, offered for sale, sold and
delivered as contemplated by such Note Transaction;

 

(2)                       such other currency being freely transferable and
freely convertible into Dollars;

 

(3)                       the consent of the Agent to that currency having been
given; and

 

(4)                       any appropriate amendments which the relevant Dealer
and/or the Issuer shall require having been made to this Agreement and any
appropriate amendments which the Issuer and/or the Agent shall require having
been made to the Agency Agreement.

 

2.7                              Increase in Maximum Amount

 

The Issuer and the Guarantor may from time to time increase the Maximum Amount
by:

 

(A)                              giving at least 10 days’ notice by letter in
substantially the form of Schedule 3 to each Dealer and to the Agent; and

 

(B)                              delivering to each Dealer with that letter the
documents referred to in that letter, in each case in form and substance
acceptable to each Dealer.

 

2.8                              Global Notes and Definitive Notes

 

(A)                              Each Note issued will be represented initially
by one or more Global Notes.

 

(B)                              Global Notes will be exchangeable, in
accordance with their terms, for Definitive Notes only upon default by the
Issuer in the payment of any amount payable in respect of the Notes represented
by such Global Notes or if one or both of Euroclear and Clearstream, Luxembourg
or any other relevant Clearing System in which the relevant Global Note is held
is closed for business for a continuous period of 14 days or more (other than by
reason of weekends or public holidays, statutory or otherwise) or if any such
Clearing System announces an intention to, or does in fact, permanently cease to
do business.

 

3.                                     Representations and warranties

 

Each of the Issuer (in respect of itself) and the Guarantor (in respect of each
of itself and the Issuer) makes the representations and warranties in this
Clause 3 to each Dealer.

 

7

--------------------------------------------------------------------------------


 

3.1                              Status

 

Each of the Issuer and the Guarantor is a corporation duly incorporated and
validly existing under the laws of its jurisdiction of incorporation and has the
power to own its assets and carry on its business as it is being conducted.

 

3.2                              Powers and authority

 

Each of the Issuer and the Guarantor has the power to enter into, perform and
deliver, and has taken all necessary action to authorise the entry into,
performance and delivery of, the Notes and the Programme Agreements to which it
is a party and the transactions contemplated by those Notes and Programme
Agreements.

 

3.3                              Binding obligations

 

The obligations expressed to be assumed by each of the Issuer and the Guarantor
in each of the Programme Agreements to which it is a party and (when the Notes
have been issued and delivered under the Agency Agreement and have been paid
for) the Notes are legal, valid, binding and enforceable obligations, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, as well as any general principles of law limiting its obligations
which are specifically referred to in any legal opinion delivered under Schedule
1 and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

3.4                              Authorisations

 

All authorisations required by each of the Issuer and the Guarantor:

 

(A)                              to enable it lawfully to enter into, exercise
its rights and comply with its obligations under, the Notes and Programme
Agreements to which it is a party; and

 

(B)                              to make the Programme Agreements and Notes to
which it is a party admissible in evidence in its jurisdiction of incorporation,

 

have been obtained or effected and are in full force and effect.

 

3.5                              Non-conflict

 

Neither the execution and delivery of this Agreement or any of the other
Programme Agreements to which it is a party, nor the issuance of the Notes in
accordance with the Agency Agreement, nor the fulfillment of or compliance with
the terms and provisions hereof or thereof by the Issuer or the Guarantor (as
applicable), will (i) result in the creation or imposition of any mortgage,
lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of the Issuer, or (ii) violate or result in a breach or a default
under any of the terms of the Issuer’s or the Guarantor’s charter documents or
by-laws, any contract or instrument to which the Guarantor (on a consolidated
basis) is a party or by which it or its property is bound, or any law or
regulation, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer or the Guarantor (as applicable) is subject
or by which it or its property is bound, which breach or default could
reasonably be expected to result in a material adverse effect on the condition
(financial or otherwise), operations or business prospects of the Issuer or the
Guarantor (as applicable) or the ability of the Issuer or the Guarantor (as
applicable) to perform its obligations under this Agreement, the Notes or the
other Programme Agreements to which it is a party.

 

8

--------------------------------------------------------------------------------


 

3.6                              Ranking

 

The obligations of the Issuer and the Guarantor under the Programme Agreements
to which it is a party rank, and the Notes (when issued) will rank, at least
pari passu with all present and future unsecured and unsubordinated obligations
of the Issuer or the Guarantor, as the case may be, other than obligations
mandatorily preferred by law applying to companies generally.

 

3.7                              Disclosure Documents

 

(A)                              In the context of the Programme Agreements and
the transactions contemplated by the Programme Agreements, the information
contained or incorporated by reference in the Disclosure Documents does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements taken as a whole, in the light of the
circumstances under which they were made, not misleading in any material
respect.

 

(B)                              Any statements of intention, opinion, belief or
expectation contained in the Disclosure Documents are, or will be at the date of
its publication, honestly and reasonably made by the Issuer and the Guarantor,
it being recognised that such intention, opinion, belief or expectation are not
to be viewed as facts.

 

3.8                              Financial information

 

The most recently published financial statements of the Guarantor which are
incorporated by reference in the Information Memorandum:

 

(A)                              were prepared in accordance with the
requirements of applicable law and with generally accepted accounting principles
in the jurisdiction of incorporation of the Issuer, or the Guarantor (as the
case may be) and are consistently applied throughout the periods involved,
except as otherwise noted therein; and

 

(B)                              fairly represent the financial condition and
operations of the Guarantor as at the date to which they were prepared.

 

3.9                              Adverse change and litigation

 

Except as otherwise disclosed by any Disclosure Documents:

 

(A)                              there has been no adverse change in the
business, financial or other condition or business prospects of any member of
the Group since the date of the most recently published audited consolidated
financial statements of the Guarantor; and

 

(B)                              there is no litigation, arbitration or
administrative proceeding pending or, to the knowledge of the Issuer or the
Guarantor, threatened against or affecting any member of the Group,

 

which in any case could reasonably be expected to result in a material adverse
change in the condition (financial or otherwise), operations or business
prospects of the Guarantor (on a consolidated basis) or the ability of the
Issuer or the Guarantor (as applicable) to perform its obligations under this
Agreement, the Notes or the other Programme Agreements to which it is a party.

 

9

--------------------------------------------------------------------------------


 

3.10                       No default

 

No member of the Group is in default in respect of any material indebtedness for
borrowed money or any material obligation having a similar commercial effect.

 

3.11                       No withholding tax

 

Neither the Issuer nor the Guarantor is required by any law or regulation of, or
any relevant taxing authority or any political subdivision or any authority
thereof having the power to tax in, the jurisdiction in which the Issuer or the
Guarantor is resident for tax purposes to make any withholding or deduction from
any payment due under the Notes or any Programme Agreement to which it is a
party for or on account of any taxes or duties of whatever nature.

 

3.12                       Maximum Amount

 

The aggregate outstanding principal amount of the Notes on the date of issue of
any Note does not exceed the Maximum Amount.

 

3.13                       Anti-Corruption

 

None of the Issuer, the Guarantor or any of their respective Subsidiaries or, to
the knowledge of the Issuer, the Guarantor, any director, officer, agent,
employee or affiliate of the Issuer or the Guarantor or any of their respective
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the FCPA or any other law or
regulation similar to the FCPA, in any other jurisdiction in which the Issuer,
the Guarantor or any of their respective Subsidiaries operates, including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA or any such other laws or regulations, and
the Issuer, the Guarantor and their respective Subsidiaries and, to the
knowledge of the Issuer and the Guarantor, its affiliates have conducted their
businesses in compliance with the FCPA and any such other laws or regulations
and have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

 

3.14                       Money Laundering Laws

 

The operations of the Issuer, the Guarantor and their respective Subsidiaries
are and have been conducted at all times in compliance in all material respects
with the Money Laundering Laws and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Issuer, the Guarantor or any of their respective Subsidiaries with respect
to the Money Laundering Laws is pending or, to the knowledge of the Issuer or
the Guarantor, threatened.

 

3.15                       Sanctions

 

None of the Issuer, the Guarantor or any of their respective Subsidiaries or, to
the knowledge of the Issuer, the Guarantor, any director, officer, agent,
employee or affiliate of the Issuer or the Guarantor or any of their respective
Subsidiaries is currently the subject of any Sanctions nor is the Issuer, the
Guarantor or any of their respective Subsidiaries located, organised or resident
in a country or territory that is the subject of comprehensive Sanctions; and
the Issuer and the Guarantor will not directly or indirectly use the proceeds

 

10

--------------------------------------------------------------------------------


 

of the offering, or lend, contribute or otherwise make available such proceeds,
to any Subsidiary, joint venture partner or other person or entity, (i) for the
purpose of financing the activities of any person or entity that, at the time of
such financing, is the subject of any Sanctions, (ii) for the purpose of funding
any activities of or business (except as permitted by an agency or department of
the U.S. government, pursuant to license or otherwise) in any country or
territory that is the subject of comprehensive Sanctions or (iii) in any other
manner that will result in a violation by any person or entity (including any
person or entity participating in the transaction, whether as dealer, advisor,
investor or otherwise) of Sanctions.

 

The undertakings in this Clause 3.15 shall not be given (i) to Commerzbank
Aktiengesellschaft, and (ii) by the Issuer and the Guarantor in either case,
insofar as they would result in a violation of, or conflict with, section 7 of
the German Foreign Trade Ordinance (Außenwirtschaftsverordnung) or any other
applicable anti-boycott law or regulation.

 

3.16                       United States Investment Company Act

 

Neither the Issuer nor the Guarantor is, or is not, and will not as a result of
any issue of Notes or the receipt or application of the proceeds thereof will
be, an investment company as defined in the United States Investment Company Act
of 1940.

 

3.17                       U.S. selling restrictions

 

Each of the Issuer and the Guarantor represents, warrants and agrees:

 

(A)                              that neither it, nor any of its affiliates (as
defined in Rule 405 under the U.S. Securities Act of 1933, as amended (the
“Securities Act”)), nor any Person (other than the Dealers, as to whom no
representation or warranty is made) acting on its behalf or on behalf of any of
its affiliates, has engaged or will engage in any directed selling efforts (as
defined in Regulation S under the Securities Act (“Regulation S”)) in the United
States with respect to any Notes and the Guarantee; and

 

(B)                              that, in respect of the Issuer, it is a foreign
issuer (as such term is defined in Regulation S) and that, in respect of each of
the Issuer and the Guarantor, its affiliates (as defined in Rule 405  under the
Securities Act) and any Person (other than the Dealers, as to whom no
representation or warranty is made) acting on its behalf or on behalf of any of
its affiliates, have complied and will comply with the offering restrictions
requirement of Regulation S under the Securities Act; and

 

(C)                              that it will not offer or sell, nor solicit
offers to buy, securities under circumstances that would require registration of
the Notes under the Securities Act.

 

3.18                       Times for making representations and warranties

 

The representations and warranties set out in this Clause 3:

 

(A)                              are made on the date of this Agreement; and

 

(B)                              are deemed to be repeated on each date upon
which the Maximum Amount is increased, each date a Note Transaction is agreed
and each date upon which any Note is, or is to be issued, in each case, by
reference to the facts and circumstances then existing.

 

11

--------------------------------------------------------------------------------


 

When a representation or warranty under Clauses 3.7 and 3.9 is repeated under
paragraph (B) above, the reference to Disclosure Documents shall be deemed to be
only the Disclosure Documents which have been published before the date on which
a relevant Note Transaction is made (in the case of that Note Transaction and
the corresponding issue of Notes) or the date on which the letter purporting to
increase the Maximum Amount is delivered (in the case of that increase).

 

3.19                       Notice of inaccuracy

 

If, before a Note is issued and delivered to or for the account of the relevant
Dealer, an event occurs which would render any of the representations and
warranties in this Clause 3 immediately, or with the lapse of time, untrue or
incorrect, the Issuer will inform the relevant Dealer as soon as practicable of
the occurrence of such event.  In either case, the relevant Dealer shall inform
the Issuer without any undue delay whether it wishes to continue or discontinue
the issuance and delivery of the respective Notes.

 

4.                                     Conditions precedent

 

4.1                              Conditions precedent

 

By a date no later than five Business Days before the date upon which the Issuer
and any Dealer shall first agree terms for a Note Transaction (or such other
period as may be agreed between the Issuer and that Dealer), the Issuer shall
deliver to that Dealer each of the documents listed in Schedule 1, in form and
substance satisfactory to that Dealer.

 

4.2                              Further conditions precedent

 

The obligations of any Dealer in respect of any agreement for a Note Transaction
and each issue of Notes shall be conditional upon:

 

(A)                              the representations and warranties of the
Issuer and the Guarantor contained in Clause 3 being true and correct:

 

(1)                       on each date upon which an agreement for a Note
Transaction is made; and

 

(2)                       on each date on which Notes are issued,

 

by reference to the facts and circumstances then subsisting;

 

(B)                              there being no breach as at the issue date of
those Notes in the performance of the obligations of the Issuer or the Guarantor
under any of the Programme Agreements or any Note; and

 

(C)                              except as disclosed in any Disclosure Document
issued before the date upon which an agreement for a Note Transaction is made,
no Ratings Agency has, in respect of any short-term debt securities of the
Guarantor, issued any notice downgrading such securities or put any such rating
on its “Creditwatch” list or other similar publication of formal review
(including a notice confirming a change of outlook), in each case with negative
implications.

 

12

--------------------------------------------------------------------------------


 

5.                                     Covenants and agreements

 

5.1                              Duration

 

The undertakings in this Clause 5 remain in force from the date of this
Agreement for so long as any Programme Agreement is in force and any amount is
or may be outstanding under any Programme Agreement or any Note.

 

5.2                              Information

 

Whenever the Issuer or the Guarantor publishes or makes available to its
shareholders (or any class of them) or to its creditors generally (or any class
of them) or to the public (by filing with any regulatory authority, securities
exchange or otherwise) any information which could reasonably be expected to be
material in the context of the Programme Agreements and the Notes and the
transactions contemplated by the Programme Agreements and the Notes, the Issuer
or the Guarantor shall:

 

(A)                              notify each Dealer as to the nature of such
information;

 

(B)                              make a reasonable number of copies of such
information available to each Dealer upon request and permit distribution of
that information to actual or potential purchasers of Notes, provided that such
information may be provided in electronic versions (soft copies) and such
information shall be deemed delivered in accordance herewith if (i) such
information is available on an Internet or intranet website to which the Dealers
and any purchaser or potential purchaser have access (whether the Guarantor’s or
a commercial, third-party website) and (ii) the Guarantor or the Issuer provides
each Dealer with the website address or a link thereto; and

 

(C)                              take such action as may be necessary to ensure
that the representation and warranty contained in Clause 3.7 is true and
accurate on the dates when it is made or deemed to be repeated.

 

5.3                              Authorisation information

 

Whenever the Issuer or the Guarantor is required to obtain or effect any
authorisation in order to comply with the representation and warranty contained
in Clause 3.4, the Issuer or the Guarantor shall:

 

(A)                              notify each Dealer as to the nature of such
authorisation; and

 

(B)                              upon request by a Dealer, make a reasonable
number of copies of such authorisation available to that Dealer.

 

5.4                              Ratings

 

The Guarantor undertakes promptly to notify the Dealers of any change in the
rating given by any Ratings Agency of its short-term debt securities or upon it
becoming aware that such rating has been put on a “Creditwatch” list or other
similar publication of formal review (including a notice of change of outlook)
by any Ratings Agency.

 

5.5                              Indemnification

 

(A)                              Without prejudice to the other rights or
remedies of the Dealers, each of the Issuer and the Guarantor jointly and
severally undertakes to each Dealer that if that Dealer or any of its Relevant
Parties incurs any liability, damages, cost, loss or

 

13

--------------------------------------------------------------------------------


 

expense  (including, without limitation, legal fees, costs and expenses) (a
“Loss”) arising out of or in connection with or based on:

 

(1)                       the Issuer’s failure to make due payment under the
Notes or the Deed of Covenant; or

 

(2)                       any Notes not being issued for any reason (other than
as a result of the failure of any Dealer to pay for such Notes) after an
agreement for that Note Transaction has been made; or

 

(3)                       the Guarantor’s failure to make due payment under the
Guarantee; or

 

(4)                       any breach or alleged breach of the representations,
warranties, covenants or agreements made or deemed to be repeated by the Issuer
or the Guarantor in this Agreement or any other Programme Agreement to which it
is a party unless, in the case of an alleged breach only, the allegation is
being made by the relevant Dealer or its Relevant Party; or

 

(5)                       any untrue statement or alleged untrue statement of
any material fact contained in the Disclosure Documents or the omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect unless, in the case of an alleged
untrue statement or omission, the allegation is being made by the relevant
Dealer or its Relevant Party,

 

the Issuer or, as the case may be, the Guarantor shall pay to that Dealer on
demand an amount equal to such Loss on an after tax basis. No Dealer shall have
any duty or obligation, whether as fiduciary or trustee for any Relevant Party
or otherwise, to recover any such payment or to account to any other Person for
any amounts paid to it under this paragraph (A).

 

(B)                              In case any allegation as described in
sub-paragraphs (A)(4) or (A)(5) above is made or any action is brought against
any Dealer or its Relevant Party in respect of which recovery may be sought from
the Issuer and/or the Guarantor, as the case may be, under this Clause 5.5, the
relevant Dealer shall promptly notify the Issuer and/or the Guarantor, as the
case may be, in writing but failure to do so will not relieve the Issuer or the
Guarantor from any liability under this Agreement.  If any such allegation is
made, the parties agree to consult in good faith with respect to the nature of
the allegation.  Subject to paragraph (C) below, the Issuer or, as the case may
be, the Guarantor may participate at its own expense in the defence of any
action.

 

(C)                              If it so elects within a reasonable time after
receipt of the notice referred to in paragraph (B) above, the Issuer or, as the
case may be, the Guarantor may, subject as provided below, assume the defence of
the action with legal advisers chosen by it and approved by the relevant Dealer
(such approval not to be unreasonably withheld or delayed).  Notwithstanding any
such election a Dealer or its Relevant Party may employ separate legal advisers
reasonably acceptable to the Issuer and the Guarantor, and the Issuer or the
Guarantor shall not be entitled to assume such defence and shall bear the
reasonable fees and expenses of such separate legal advisers if:

 

(1)                       the use of the legal advisers chosen by the Issuer or
the Guarantor to represent the Dealer or Relevant Party would present such legal
advisers with a conflict of interest;

 

14

--------------------------------------------------------------------------------


 

(2)                       the actual or potential defendants in, or targets of,
any such action include both the Dealer or its Relevant Party and the Issuer or
the Guarantor and the Dealer concludes that there may be legal defences
available to it and/or other Relevant Parties which are different from or
additional to those available to the Issuer or the Guarantor; or

 

(3)                       the Issuer or the Guarantor has not employed legal
advisers reasonably satisfactory to the Dealer to represent the Dealer or its
Relevant Party within a reasonable time after notice of the institution of such
action.

 

(D)                              If the Issuer or, as the case may be, the
Guarantor assumes the defence of the action, the Issuer or, as the case may be,
the Guarantor shall not be liable for any fees and expenses of legal advisers of
the relevant Dealer or its Relevant Party incurred thereafter in connection with
the action, except as stated in paragraph (C) above.

 

(E)                               Neither the Issuer nor the Guarantor shall be
liable in respect of any settlement of any action effected without its written
consent, such consent not to be unreasonably withheld or delayed.  Neither the
Issuer nor the Guarantor shall, without the prior written consent of the
relevant Dealer (such consent not to be unreasonably withheld or delayed),
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim or action in respect of which recovery may be sought
(whether or not the relevant Dealer or its Relevant Party is an actual or
potential party to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each Dealer and its Relevant Party
from all liability arising out of such claim or action and does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of a Dealer or its Relevant Party.

 

5.6                              Costs and expenses

 

The Issuer, failing which the Guarantor, will:

 

(A)                              pay, or reimburse the Arranger for, all
reasonable costs and expenses (including value added tax and any other taxes or
duties and fees and disbursements of counsel to the Arranger) incurred by the
Arranger in connection with the preparation, negotiation, printing, execution
and delivery of the Programme Agreements and the Notes and all documents
contemplated by the Programme Agreements and the Notes;

 

(B)                              pay, or reimburse each Dealer for, all costs
and expenses (including value added tax and any other taxes or duties and fees
and disbursements of counsel to such Dealer) incurred by that Dealer in
connection with the enforcement or protection of its rights under the Programme
Agreements, the Notes and all documents contemplated by the Programme Agreements
and the Notes; and

 

(C)                              pay any stamp duty or other similar taxes
(including any penalties and interest in respect thereof) payable in connection
with the entry into, delivery and performance of any Programme Agreement or any
Notes, and will indemnify and hold harmless each Dealer on demand, on an after
tax basis, from all liabilities arising from any failure to pay or delay in
paying such duty or taxes.

 

5.7                              Changes to the Programme

 

(A)                              The Issuer, failing which the Guarantor, will
notify each Dealer of:

 

15

--------------------------------------------------------------------------------


 

(1)                       any change in an Agent, or any change in any of the
offices of such Agent; and

 

(2)                       any amendment to, modification of, waiver or
termination of the Agency Agreement, the Deed of Covenant or the Guarantee,

 

by no later than 10 Business Days before the making of that change, amendment or
termination, including a complete copy of any such amendment, modification or
waiver.

 

(B)                              The Issuer and the Guarantor will not permit to
become effective any change, amendment or termination to the Agency Agreement,
Deed of Covenant or Guarantee which could reasonably be expected to adversely
affect the interests of any Dealer or the holder of any Notes then outstanding.

 

5.8                              Continuing obligations

 

(A)                              The Issuer and the Guarantor will not be in
default in any material respects of any of each of their obligations hereunder,
under the Notes or under the Agency Agreement, at any time that any of the Notes
are outstanding.

 

(B)                              The Issuer and the Guarantor will take such
steps (in conjunction with the Dealers, where appropriate) to ensure that any
laws and regulations or requirements of any governmental agency, authority or
institution which may from time to time be applicable to any Notes shall be
fully observed and complied with, including (without limitation) their
respective obligations under Clause 3.17.

 

5.9                              United Kingdom

 

The Issuer will issue Notes under the Programme only if the following conditions
apply (or the Notes can otherwise be issued without contravention of Section 19
of the FSMA):

 

(A)                              the relevant Dealer covenants in the terms set
out in paragraph 3 (a) of Schedule 2; and

 

(B)                              the redemption value of each Note is not less
than £100,000 (or an amount of equivalent value denominated wholly or partly in
a currency other than Sterling), and no part of any Note may be transferred
unless the redemption value of that part is not less than £100,000 (or such an
equivalent amount).

 

5.10                       MiFID II

 

Each of the Issuer, the Guarantor and the Dealers agree that solely by virtue of
appointment as Arranger or Dealer, as applicable, on this Programme, neither the
Arranger nor the Dealers nor any of their respective affiliates will be a
manufacturer for the purpose of EU Delegated Directive 2017/593.

 

6.                                     Obligations of the Dealers

 

6.1                              Selling restrictions

 

Each Dealer represents and agrees that it has complied and will comply with the
selling restrictions set out in Schedule 2.  Subject to those restrictions, each
Dealer is authorised by the Issuer and the Guarantor to circulate the Disclosure
Documents to actual or potential purchasers of Notes.

 

16

--------------------------------------------------------------------------------


 

6.2                              Obligations several

 

The obligations of each Dealer under this Agreement are several.

 

7.                                     Termination and appointment

 

7.1                              Termination

 

(A)                              The Issuer may terminate the appointment of any
Dealer on not less than 30 days’ written notice to the relevant Dealer. The
Dealer may resign on not less than 30 days’ written notice to the Issuer. The
Issuer shall promptly inform the other Dealers and the Agent of such termination
or resignation.

 

(B)                              The rights and obligations of each party to
this Agreement shall not terminate in respect of any rights or obligations
accrued or incurred before the date on which such termination takes effect and
the provisions of Clauses 5.5 and 5.6 shall survive termination of this
Agreement and delivery against payment for any of the Notes.

 

7.2                              Appointment of Dealers

 

(A)                              The Issuer may appoint one or more Additional
Dealers upon the terms of this Agreement by sending a dealer accession letter to
the Additional Dealer substantially in the form of Schedule 4. The appointment
will only become effective if the Additional Dealer confirms acceptance of its
appointment to the Issuer by signing that dealer accession letter and delivering
it to the Issuer.  The Issuer may limit that appointment to a particular issue
of Notes or for a particular period of time (which need not be a finite period
of time).

 

(B)                              The Additional Dealer shall become a party to
this Agreement on the later of:

 

(1)                       the date of the signature of the dealer accession
letter by the Additional Dealer in accordance with paragraph (A) above; and

 

(2)                       the date specified in the dealer accession letter as
the date of appointment,

 

and the Additional Dealer shall then be vested with all the authority, rights,
powers, duties and obligations as if originally named as a Dealer under this
Agreement.

 

(C)                              If the appointment of that Additional Dealer is
limited to a particular issue of Notes or period of time:

 

(1)                       such authority, rights, powers, duties and obligations
shall extend to the relevant Notes or period only; and

 

(2)                       following the relevant issue of Notes or the expiry of
the time period, the relevant Additional Dealer shall have no further authority,
rights, powers, duties or obligations except such as may have accrued or been
incurred prior to, or in connection with, the issue of such Notes or during that
time period.

 

(D)                              The Issuer shall promptly notify the Agent of
any appointment.  If the appointment of the Dealer is not limited to a
particular issue of Notes or for a particular period of time, the Issuer shall
also notify the other Dealers of that appointment.  The Issuer agrees to supply
to such Additional Dealer, upon appointment, a copy of the conditions precedent
documents specified in Schedule 1, if requested by the Additional Dealer.

 

17

--------------------------------------------------------------------------------


 

7.3                              Transfers to affiliates

 

If, at any time, a Dealer transfers all or substantially all of its euro
commercial paper business to any of its affiliates then, on the date that
transfer becomes effective, the relevant affiliate shall become the successor to
that Dealer under this Agreement without the execution or filing of any paper or
any further act on the part of the parties to this Agreement.  Upon that
transfer becoming effective, all references in this Agreement to the relevant
Dealer shall be deemed to be references to the relevant affiliate.  The relevant
Dealer shall, promptly following that effective date, give notice of the
transfer to the Issuer with a copy to the Agent.

 

8.                                     Calculation Agent

 

8.1                              If floating rate Notes are to be issued, the
Issuer will, at its discretion, appoint either the relevant Dealer or the Agent
or any other Person to be the Calculation Agent in respect of such floating rate
Notes.  The prior consent of that Dealer, Agent or other Person is required for
this appointment.

 

8.2                              If a Dealer has agreed to be the Calculation
Agent, its appointment as such shall be on the terms of the form of agreement
set out in Schedule 5, and that Dealer will be deemed to have entered into an
agreement in that form for a particular calculation if it is named as
Calculation Agent in the redemption calculation attached to or endorsed on the
relevant Note.

 

8.3                              If the Agent has agreed to be the Calculation
Agent, its appointment shall be on the terms set out in the Agency Agreement.

 

8.4                              If the Person who has agreed to act as
Calculation Agent is not a Dealer or the Agent, that Person shall execute (if it
has not already done so) an agreement substantially in the form of the agreement
set out in Schedule 5.

 

9.                                     Status of the Arranger

 

9.1                              The Arranger shall have only those duties,
obligations and responsibilities expressly specified in this Agreement.  Each of
the Dealers agrees that the Arranger has only acted in an administrative
capacity to facilitate the establishment and/or maintenance of the Programme and
has no responsibility to it for:

 

(A)                              the adequacy, accuracy, completeness or
reasonableness of any representation, warranty, undertaking, agreement,
statement or information in the Information Memorandum, this Agreement or any
information provided by it in connection with the Programme; or

 

(B)                              the nature and suitability to it of all legal,
tax and accounting matters and all documentation in connection with the
Programme or any Notes.

 

10.                              Notices

 

10.1                       Written Communication

 

Any communication to be made under this Agreement shall be made in writing and,
unless otherwise agreed, be made by fax, letter, email or by telephone (to be
confirmed promptly by fax, letter or email).

 

18

--------------------------------------------------------------------------------


 

10.2                       Delivery

 

(A)                              Any communication by letter shall be made to
the intended recipient and marked for the attention of the person, or any one of
them, at its relevant address and shall be deemed to have been made upon
delivery.

 

(B)                              Any communication to be made by fax shall be
made to the intended recipient and marked for the attention of the person, or
any one of them, at its relevant fax number and shall be deemed to have been
received when that fax communication has been received by the intended recipient
in legible form.

 

(C)                              Any communication to be made by email shall be
made to the intended recipient at the relevant email address from time to time
designated by that party to the other parties for the purpose of this Agreement
and shall be deemed to have been received when the email communication has been
received by the intended recipient in legible form at the correct email address.

 

(D)                              Any communication to be made by telephone shall
be made the intended recipient at the relevant telephone number from time to
time designated by that party to the other parties for the purpose of this
Agreement and shall be deemed to have been received when made provided that
prompt confirmation of that communication is given by fax, letter or email.

 

10.3                       Contact details

 

For purposes of Clause 10.2, the relevant contact details of each party to this
Agreement shall be as set out in the signatory pages to this Agreement, or as
otherwise notified by any party to each other party to this Agreement.

 

10.4                       Receipt

 

(A)                              A communication given under this Agreement but
received on a non-Business Day or after business hours in the place of receipt
will only be deemed to be given on the next Business Day in that place.

 

(B)                              Unless otherwise stated, a communication under
this Agreement to a Dealer will only be effective on actual receipt by that
Dealer.

 

10.5                       Language

 

(A)                              Any notice given in connection with a Programme
Agreement or Note must be in English.

 

(B)                              Any other document provided in connection with
a Programme Agreement or Note must be:

 

(1)                       in English; or

 

(2)                       if not in English, (unless the Dealers otherwise
agree) accompanied by a certified English translation.  In this case, the
English translation prevails unless the document is a constitutional, statutory
or other official document.

 

19

--------------------------------------------------------------------------------


 

11.                              Partial invalidity

 

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

12.                              Remedies and waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Dealer,
any right or remedy under the Programme Agreements shall operate as a waiver,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

13.                              Counterparts

 

This Agreement may be executed in any number of counterparts.  This has the same
effect as if the signatures on the counterparts were on a single copy of this
Agreement.

 

14.                              Rights of Third Parties

 

A Person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this Agreement, but this does not affect any right or remedy of a third party
which exists or is available apart from that Act.

 

15.                              Governing law

 

This Agreement, any agreement for a Note Transaction and the Notes and any
non-contractual obligations arising out of or in connection with any of them
shall be governed by, and construed in accordance with, English law.

 

16.                              Enforcement

 

16.1                       Jurisdiction

 

(A)                              Subject to paragraph (C) below, the English
courts have exclusive jurisdiction to settle any dispute arising out of or in
connection with this Agreement and any agreement for a Note Transaction
(including a dispute regarding their existence, validity or termination and any
dispute relating to any non-contractual obligations arising out of or in
connection with this Agreement and any agreement for a Note Transaction) and
each party submits to the exclusive jurisdiction of the English courts.

 

(B)                              Subject to paragraph (C) below, the parties to
this Agreement agree that the English courts are the most appropriate and
convenient courts to settle any such dispute and accordingly no such party will
argue to the contrary.

 

(C)                              To the extent allowed by law, a Dealer may
take:

 

(1)                       proceedings in any other court with jurisdiction; and

 

(2)                       concurrent proceedings in any number of jurisdictions.

 

20

--------------------------------------------------------------------------------


 

16.2                       Service of process

 

(A)                              The Issuer and the Guarantor, in each case,
irrevocably appoints TMF Global Services (UK) Limited, 6 St. Andrew Street,
5th Floor, London EC4A 3AE attention: Process Agent Team, as its agent for
service of process in any proceedings before the English courts in connection
with any Programme Agreement.

 

(B)                              If any Person appointed as process agent is
unable for any reason to act as agent for service of process, the Issuer or the
Guarantor (as the case may be) must immediately appoint another agent on terms
acceptable to the Dealers.  Failing this, the Dealers may appoint another agent
for this purpose.

 

(C)                              The Issuer and the Guarantor each agrees that
failure by a process agent to notify it of any process will not invalidate the
relevant proceedings.

 

(D)                              This Clause 16 does not affect any other method
of service allowed by law.

 

16.3                       Waiver of trial by jury

 

Each party waives any right it may have to a jury trial of any claim or cause of
action in connection with any Programme Agreement or Note or any transaction
contemplated by any Programme Agreement. This Agreement may be filed as a
written consent to trial by court.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 1  : CONDITION PRECEDENT DOCUMENTS

 

1.                                     Certified copies of the Issuer’s and the
Guarantor’s constitutional documents.

 

2.                                     Certified copies of all documents
evidencing the internal authorisations required to be granted by the Issuer and
the Guarantor:

 

(A)                              approving the terms of, and the transactions
contemplated by, the Notes and Programme Agreements to which it is a party and
resolving that it execute the Notes and Programme Agreements to which it is a
party;

 

(B)                              authorising a specified person or persons to
execute the Notes and Programme Agreements to which it is a party on its behalf;
and

 

(C)                              authorising a specified person, or persons on
its behalf, to sign and/or despatch all documents and notices to be signed
and/or despatched by it under or in connection with Notes and Programme
Agreements to which it is a party.

 

3.                                     Certified copies of any governmental or
other consents required for the issue of Notes and for the Issuer and the
Guarantor to enter into, deliver and perform its obligations under the Notes and
the Programme Agreements (as applicable).

 

4.                                     An up-to-date certified (beglaubigt)
commercial register extract (Handelsregisterausdruck) of the Issuer and its
respective articles of association (Satzung), certified by the commercial
register or a notary as of a recent date, as well as a list of shareholders
(Gesellschafterliste) of the Issuer.

 

5.                                     Copies of:

 

(A)                              this Agreement, as executed;

 

(B)                              the Agency Agreement, as executed;

 

(C)                              the Deed of Covenant, as executed; and

 

(D)                              the Guarantee, as executed.

 

6.                                     A copy of:

 

(A)                              the confirmation from the Agent that a duly
executed copy of each of the Deed of Covenant and the Guarantee has been
delivered to the Agent;

 

(B)                              the confirmation from the Agent that the
relevant forms of Definitive Note have been security printed (if required by the
Issuer), the relevant forms of Global Note have been prepared and have been
delivered to the Agent; and

 

(C)                              the confirmation of acceptance of appointment
from the agent for service of process.

 

7.                                     A legal opinion from:

 

(A)                              the Guarantor’s Counsel, as to the corporate
laws of the state of Delaware;

 

22

--------------------------------------------------------------------------------


 

(B)                              BEITEN BURKHARDT Rechtsanwaltsgesellschaft mbH,
German legal advisers to the Issuer and the Guarantor; and

 

(C)                              Simmons & Simmons LLP, English legal advisers
to the Dealers.

 

8.                                     The Information Memorandum.

 

9.                                     A list of the names and titles and
specimen signatures of the persons authorised:

 

(A)                              to sign on behalf of the Issuer and the
Guarantor (as applicable) the Notes and the Programme Agreements to which it is
a party;

 

(B)                              to sign on behalf of the Issuer and the
Guarantor all notices and other documents to be delivered in connection with the
Programme Agreements and the Notes; and

 

(C)                              to take any other action on behalf of the
Issuer and the Guarantor in relation to the euro-commercial paper programme
established by the Programme Agreements.

 

10.                              Written confirmation that each of S&P and
Moody’s, respectively, has granted a rating for the Programme.

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 2  : SELLING RESTRICTIONS

 

1.                                     General

 

Each Dealer represents and agrees that it will observe all applicable laws and
regulations in any jurisdiction in which it may offer, sell, or deliver Notes
and it will not directly or indirectly offer, sell, resell, re-offer or deliver
Notes or distribute any Disclosure Document, circular, advertisement or other
offering material in any country or jurisdiction except under circumstances that
will result, to the best of its knowledge and belief, in compliance with all
applicable laws and regulations.

 

2.                                     United States of America

 

Each Dealer understands that the Notes and the Guarantee have not been and will
not be registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S. Each Dealer represents and agrees (and each
further Dealer appointed under the Programme will be required to represent and
agree) that it has not offered or sold, and will not offer or sell, any Notes
and the Guarantee constituting part of its allotment within the United States
except in accordance with Rule 903 of Regulation S. Terms used above have the
meaning given to them by Regulation S.  Each Dealer also represents and agrees
(and each further Dealer appointed under the Programme will be required to
represent and agree) that it has offered and sold the Notes and the Guarantee,
and will offer and sell the Notes and the Guarantee (i) as part of their
distribution at any time and (ii) otherwise until 40 days after the later of the
commencement of the offering and the closing date (the “distribution compliance
period”), only in accordance with Rule 903 of Regulation S. Each Dealer agrees
(and each further appointed under the Programme will be required to agree) that,
at or prior to confirmation of sale of Notes and the Guarantee, it will have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Notes and the Guarantee from it during the
distribution compliance period a confirmation or notice to substantially the
following effect:

 

“The Securities covered hereby have not been registered under the U. S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering and the
closing date, except in either case in accordance with Regulation S under the
Securities Act.  Terms used above have the meanings given to them by Regulation
S.”

 

Each Dealer also represents and agrees (and each further Dealer appointed under
the Programme will be required to represent and agree) that neither it, its
affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts with respect to the Notes and the
Guarantee, and that it and they have complied and will comply with the offering
restrictions requirement of Regulation S. Terms used above have the meaning
given to them by Regulation S.

 

3.                                     The United Kingdom

 

Each Dealer represents and agrees (and each further Dealer appointed under the
Programme will be required to represent and agree) that:

 

(A)

 

(1)                       it is a person whose ordinary activities involve it in
acquiring, holding, managing or disposing of investments (as principal or agent)
for the purposes of its business; and

 

24

--------------------------------------------------------------------------------


 

(2)                       it has not offered or sold and will not offer or sell
any Notes other than to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or agent)
for the purposes of their businesses or who it is reasonable to expect will
acquire, hold, manage or dispose of investments (as principal or agent) for the
purposes of their businesses where the issue of the Notes would otherwise
constitute a contravention of section 19 of the Financial Services and Markets
Act 2000 (the “FSMA”) by the Issuer;

 

(B)                              it has only communicated or caused to be
communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the FSMA) received by it in connection with the issue or sale of
any Notes in circumstances in which section 21(1) of the FSMA does not apply to
the Issuer or the Guarantor; and

 

(C)                              it has complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to such Notes in, from or otherwise involving the United Kingdom.

 

4.                                     Japan

 

The Notes have not been and will not be registered under the Financial
Instruments and Exchange Law of Japan (Act No. 25 of 1948, as amended; the
“FIEL”). Accordingly, each Dealer represents and agrees (and each further Dealer
appointed under the Programme will be required to represent and agree) that it
has not, directly or indirectly, offered or sold and will not, directly or
indirectly, offer or sell any Notes in Japan or to, or for the benefit of, any
resident of Japan (which term as used herein means any person resident in Japan,
including any corporation or other entity organised under the laws of Japan), or
to others for re-offering or resale, directly or indirectly, in Japan or to, or
for the benefit of, a resident of Japan except pursuant to an exemption from the
registration requirements of, and otherwise in compliance with, the FIEL and any
other applicable laws, regulations and ministerial guidelines of Japan.

 

25

--------------------------------------------------------------------------------


 

SCHEDULE 3 : NOTIFICATION LETTER FOR AN INCREASE IN THE MAXIMUM AMOUNT

 

[Letterhead of Issuer]

 

To:                             The Dealers referred to below

 

cc.                                 Barclays Bank PLC (as “Arranger”)

 

cc.                                 Citibank, N.A., London Branch (as “Agent”)

 

[Date]

 

Dear Sir or Madam

 

U.S.$2,000,000,000 Euro-Commercial Paper Programme

 

We refer to a dealer agreement dated 10 July 2018 (the “Dealer Agreement”)
between Amphenol Technologies Holding GmbH as Issuer, Amphenol Corporation as
Guarantor, Barclays Bank PLC and Commerzbank Aktiengesellschaft as Dealers and
the Arranger relating to a U.S.$2,000,000,000 Euro-Commercial Paper Programme.
Terms used in the Dealer Agreement shall have the same meaning in this letter.

 

In accordance with Clause 2.7 of the Dealer Agreement, we hereby notify each of
the addressees listed above that the Maximum Amount is to be increased from
U.S.$2,000,000,000 to [·] with effect from [·], subject to delivery to the
Dealers, the Arranger and the Agent of the following documents:

 

(A)                              a certificate from a duly authorised officer of
the Issuer and the Guarantor confirming that no changes have been made to the
constitutional documents of the Issuer or the Guarantor since the date of the
Dealer Agreement or, if there has been a change, a certified copy of the
constitutional documents currently in force;

 

(B)                              certified copies of all documents evidencing
the internal authorisations and approvals required to be granted by the Issuer
and the Guarantor for such an increase in the Maximum Amount;

 

(C)                              certified copies of [specify any applicable
governmental or other consents required by the Issuer/Guarantor in relation to
the increase];

 

(D)                              a list of names, titles and specimen signatures
of the persons authorised to sign on behalf of the Issuer and the Guarantor all
notices and other documents to be delivered in connection with such an increase
in the Maximum Amount;

 

(E)                               [an updated or supplemental Information
Memorandum reflecting the increase in the Maximum Amount of the Programme;]

 

(F)                                written legal opinions from [Dealers’ English
law counsel and legal counsel in each jurisdiction of the Issuer and the
Guarantor]; and

 

(G)                              confirmation that Standard & Poor’s Ratings
Services and Moody’s Investors Service, Inc. are maintaining their current
ratings for the Programme.

 

26

--------------------------------------------------------------------------------


 

Yours faithfully,

 

 

 

 

 

 

 

for and on behalf of

 

 

 

Amphenol Technologies Holding GmbH

 

 

 

 

 

 

 

for and on behalf of

 

 

 

Amphenol Corporation

 

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 4  : DEALER ACCESSION LETTER

 

[Letterhead of Issuer]

 

[Date]

 

To:                             [Name of Dealer]

 

cc.:                             [list all permanent Dealers]

 

cc.:                             Citibank, N.A., London Branch as Agent

 

cc.:                             Amphenol Corporation as Guarantor

 

Dear Sir or Madam

 

U.S.$2,000,000,000 Euro-Commercial Paper Programme

 

We refer to a dealer agreement dated 10 July 2018 (the “Dealer Agreement”)
between ourselves as Issuer, Amphenol Corporation as Guarantor, Barclays Bank
PLC as Arranger, Barclays Bank PLC and Commerzbank Aktiengesellschaft as Dealers
relating to a U.S.$2,000,000,000 Euro-Commercial Paper Programme. Terms used in
the Dealer Agreement shall have the same meaning in this letter.

 

In accordance with Clause 7.2 and upon the terms of the Dealer Agreement, we
hereby appoint you as an Additional Dealer [for the Programme [with immediate
effect][with effect from [·]]/[for the issue of [description of issue][for the
period [·] to [·]].  [Copies of each of the condition precedent documents set
out in Schedule 1 to the Dealer Agreement have been sent to you, as requested].

 

Please confirm acceptance of your appointment upon such terms by signing and
returning to us the enclosed copy of this letter, whereupon you will, in
accordance with Clause 7.2 of the Dealer Agreement, become a party to the Dealer
Agreement vested with all the authority, rights, powers, duties and obligations
set out in that Clause 7.2.

 

Yours faithfully

 

 

 

 

for and on behalf of

 

AMPHENOL TECHNOLOGIES HOLDING GMBH

 

We hereby confirm acceptance of our appointment as a Dealer upon the terms of
the Dealer Agreement referred to above.  For the purposes of Clause 10 of the
Dealer Agreement our contact details are as follows:

 

28

--------------------------------------------------------------------------------


 

[NAME OF NEW DEALER]

 

Address:

[·]

 

 

 

 

Telephone:

[·]

 

 

 

 

Fax:

[·]

 

 

 

 

Email:

[·]

 

 

 

 

Contact:

[·]

 

 

 

 

Dated:

 

 

 

 

 

Signed:

 

 

 

 

 

for [Name of new Dealer]

 

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 5 : FORM OF CALCULATION AGENCY AGREEMENT

 

THIS AGREEMENT is made on [·]

 

BETWEEN:

 

1.                                     AMPHENOL TECHNOLOGIES HOLDING GMBH as
Issuer (the “Issuer”);

 

2.                                     AMPHENOL CORPORATION as Guarantor (the
“Guarantor”); and

 

3.                                     [CALCULATION AGENT], as the Calculation
Agent appointed pursuant to the terms hereof (the “Calculation Agent”, which
expression shall include any successor thereto).

 

WHEREAS:

 

(A)                               Under a dealer agreement (as amended,
supplemented and/or restated from time to time, the “Dealer Agreement”) dated 10
July 2018 and made between, among others, the Issuer and the Dealer(s) referred
to therein, and an issue and paying agency agreement (as amended, supplemented
and/or restated from time to time, the “Agency Agreement”) dated 10 July 2018
and made between, among others, the Issuer and the agent[s] referred to therein,
the Issuer established a Euro-Commercial Paper Programme (the “Programme”).

 

(B)                               The Dealer Agreement contemplates, inter alia,
the issue under the Programme of floating rate notes and provides for the
appointment of calculation agents in relation thereto.  Each such calculation
agent’s appointment shall be on substantially the terms and subject to the
conditions of this Agreement.

 

IT IS AGREED as follows:

 

1.                                     Interpretation

 

(A)                              Terms not expressly defined herein shall have
the meanings given to them in the Dealer Agreement or the Agency Agreement.

 

(B)                              Any reference in this Agreement to a statute,
any provision thereof or to any statutory instrument, order or regulation made
thereunder shall be construed as a reference to such statute, provision,
statutory instrument, order or regulation as the same may have been, or may from
time to time be, amended or re-enacted.

 

(C)                              “Relevant Notes” means such floating rate notes
in respect of which the Calculation Agent is appointed.

 

2.                                     Appointment of calculation agent

 

The Issuer appoints the Calculation Agent as its agent for the purpose of
calculating the amount of interest in respect of the Relevant Notes upon the
terms and subject to the conditions of this Agreement.  The Calculation Agent
accepts such appointment.

 

3.                                     Determination and notification

 

(A)                              The Calculation Agent shall determine the
amount of interest payable on, each Relevant Note in accordance with the
redemption calculation applicable thereto.

 

30

--------------------------------------------------------------------------------


 

(B)                              The Calculation Agent shall as soon as it has
made its determination as provided for in paragraph (a) above (and, in any
event, no later than the close of business on the date on which the
determination is made) notify the Issuer and the Agent (if other than the
Calculation Agent) of the amount of interest so payable.

 

4.                                     Stamp duties

 

The Issuer will pay any stamp, registration and other similar taxes and duties
(including any interest and penalties thereon or in connection therewith)
payable in connection with the execution, delivery and performance of this
Agreement.

 

5.                                     Indemnity and liability

 

5.1                              The Issuer, failing which the Guarantor, shall
indemnify and hold harmless on demand the Calculation Agent, on an after tax
basis, against any claim, demand, action, liability, damages, cost, loss or
expense (including, without limitation, legal fees and any applicable value
added tax) which it may incur arising out of, in connection with or based upon
the exercise of its powers and duties as Calculation Agent under this Agreement,
except such as may result from its own negligence, default or bad faith or that
of its officers, employees or agents.

 

5.2                              The Calculation Agent shall indemnify and hold
harmless on demand the Issuer and the Guarantor, on an after tax basis, against
any claim, demand, action, liability, damages, cost, loss or expense (including,
without limitation, legal fees and any applicable value added tax) which it may
incur or which may be made against the Issuer as a result of or in connection
with the appointment or the exercise of the powers and duties of the Calculation
Agent under this Agreement resulting from the negligence, default or bad faith
of the Calculation Agent or that of its officers, employees or agents.

 

5.3                              The Calculation Agent may, after prior written
notice to the Issuer, consult as to legal matters with lawyers selected by it,
who may be employees of, or lawyers to, the Issuer.  If such consultation is
made, the Calculation Agent shall be protected and shall incur no liability for
action taken or not taken by it as Calculation Agent or suffered to be taken
with respect to such matters in good faith (after consultation with the Issuer),
without negligence and in accordance with the opinion of such lawyers, as
addressed to both parties.

 

6.                                     Conditions of appointment

 

6.1                              The Calculation Agent, the Guarantor and the
Issuer agree that its appointment will be subject to the following conditions:

 

(A)                              in acting under this Agreement, the Calculation
Agent shall act as an independent expert and shall not assume any obligations
towards or relationship of agency or trust for the Issuer or the owner or holder
of any of the Relevant Notes or any interest therein;

 

(B)                              unless otherwise specifically provided in this
Agreement, any order, certificate, notice, request, direction or other
communication from the Issuer made or given under any provision of this
Agreement shall be sufficient if signed or purported to be signed by a duly
authorised employee of the Issuer;

 

(C)                              the Calculation Agent shall be obliged to
perform only those duties which are set out in this Agreement;

 

31

--------------------------------------------------------------------------------


 

(D)                              the Calculation Agent and its officers and
employees, in its individual or any other capacity, may become the owner of, or
acquire any interest in, any Relevant Notes with the same rights that the
Calculation Agent would have if it were not the Calculation Agent hereunder; and

 

(E)                               all calculations and determinations made
pursuant to this Agreement by the Calculation Agent shall (save in the case of
manifest error) be binding on the Issuer, the Calculation Agent and (if other
than the Calculation Agent) the holder(s) of the Relevant Notes and no liability
to such holder(s) shall attach to the Calculation Agent in connection with the
exercise by the Calculation Agent of its powers, duties or discretion under or
in respect of the Relevant Notes in accordance with the provisions of this
Agreement.

 

7.                                     Alternative appointment

 

If, for any reason, the Calculation Agent ceases to act as such or fails to
comply with its obligations under Clause 3, the Issuer shall appoint the Agent
as Calculation Agent in respect of the Relevant Notes.

 

8.                                     Contracts (Rights of Third Parties) Act
1999

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of any person which exists or is
available apart from that Act.

 

9.                                     Governing law

 

This Agreement and every agreement for the issue and purchase of Notes and any
non-contractual obligations arising out of or in connection with any of them
shall be governed by, and construed in accordance with, English law.

 

10.                              Jurisdiction

 

10.1                       The English courts have exclusive jurisdiction to
settle any dispute arising out of or in connection with this Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement and any dispute relating to any non-contractual obligations arising
out of or in connection with this Agreement) and each party submits to the
exclusive jurisdiction of the English courts.

 

10.2                       The parties to this Agreement agree that the English
courts are the most appropriate and convenient courts to settle any such dispute
and accordingly no such party will argue to the contrary.

 

10.3                       To the extent allowed by law, the Calculation Agent
may take:

 

(A)                              proceedings in any other court with
jurisdiction; and

 

(B)                              concurrent proceedings in any number of
jurisdictions.

 

11.                              Service of process

 

11.1                       The Issuer and the Guarantor, in each case,
irrevocably appoints TMF Global Services (UK) Ltd, 6 St. Andrew Street,
5th Floor, London EC4A 3AE attention: Process Agent Team, as its agent under
this Agreement for service of process in any proceedings before the English
courts in connection with this Agreement.

 

32

--------------------------------------------------------------------------------


 

11.2                       If any person appointed as process agent is unable
for any reason to act as agent for service of process, the Issuer must
immediately appoint another agent on terms acceptable to the Calculation Agent. 
Failing this, the Calculation Agent may appoint another agent for this purpose.

 

11.3                       The Issuer agrees that failure by a process agent to
notify it of any process will not invalidate the relevant proceedings.

 

11.4                       This Clause does not affect any other method of
service allowed by law.

 

12.                              Partial invalidity

 

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

13.                              Counterparts

 

This Agreement may be signed in any number of counterparts.  This has the same
effect as if the signatures on the counterpart were on a single copy of this
Agreement.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

AMPHENOL TECHNOLOGIES HOLDING GMBH

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

AMPHENOL CORPORATION

 

 

 

 

 

 

 

By:

 

]

 

 

 

 

 

[NAME OF CALCULATION AGENT]

 

 

 

 

 

 

 

By:

 

 

 

33

--------------------------------------------------------------------------------


 

SIGNATORIES

 

The Issuer

 

 

 

AMPHENOL TECHNOLOGIES HOLDING GMBH

 

 

 

 

By:

/s/ Craig A. Lampo

 

 

 

 

Address:

August-Häußer-Strasse 10

 

 

Heilbronn, 74080

 

 

Germany

 

 

 

 

Telephone:

+49 7131 929-356

 

 

 

 

Fax:

+49 7131 929-574

 

 

 

 

Email:

Guenther.spielbauer@amphenol.de

 

 

 

 

Contact:

Guenther Spielbauer, Group Controller

 

 

34

--------------------------------------------------------------------------------


 

The Guarantor

 

 

 

AMPHENOL CORPORATION

 

 

 

 

By:

/s/ Craig A. Lampo

 

 

 

 

Address:

358 Hall Avenue

 

 

Wallingford CT 06492

 

 

United States of America

 

 

 

 

Telephone:

203-265-8754

 

 

 

 

Fax:

203-265-8623

 

 

 

 

Email:

pgillard@amphenol.com

 

 

 

 

Contact:

Patrick Gillard, Vice President and Treasurer

 

 

35

--------------------------------------------------------------------------------


 

The Arranger

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/ Louise Kelly

 

 

 

 

Address:

5 The North Colonnade

 

 

Canary Wharf

 

 

London E14 4BB

 

 

United Kingdom

 

 

 

 

Telephone:

+44 207 773 5757

 

 

 

 

Email:

ecp@barclays.com

 

 

 

 

Contact:

ECP Trading Desk

 

 

36

--------------------------------------------------------------------------------


 

The Dealers

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/ Louise Kelly

 

 

 

 

Address:

5 The North Colonnade

 

 

Canary Wharf

 

 

London E14 4BB

 

 

United Kingdom

 

 

 

 

Telephone:

+44 207 773 5757

 

 

 

 

Email:

ecp@barclays.com

 

 

 

 

Contact:

ECP Trading Desk

 

 

 

 

 

 

 

COMMERZBANK AKTIENGESELLSCHAFT

 

 

 

 

By:

/s/ Gunnar Graf

 

 

 

 

 

/s/ Katharina Dunkel

 

 

 

 

Address:

Mainzer Landstr. 153

 

 

D-60327 Frankfurt

 

 

Germany

 

 

 

 

Telephone:

+49 69 136 21790

 

 

 

 

Email:

ecpdesk@commerzbank.com

 

 

 

 

Contact:

FK-CF DCM Bonds ECP Desk

 

 

37

--------------------------------------------------------------------------------